Citation Nr: 1036888	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr., 
Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from February 1944 to May 1946.  
He died in late 1998.  The appellant in this matter is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision letter of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).

The appellant requested and was scheduled for a Travel Board 
hearing before a Veterans Law Judge to be held at the RO on July 
20, 2010.  The appellant did not appear for the hearing as 
scheduled.

In correspondence received by the appellant's representative in 
August 2010, it was indicated that prior to the scheduled hearing 
date, the representative had attempted to have the scheduled 
hearing postponed as there was additional evidence in support of 
the appellant's claim which had to be obtained.  The 
representative indicated that he had contacted the RO, but that 
as he had not yet been authorized to represent the appellant, his 
request for a new hearing date could not be accepted.  The 
representative also indicated that the appellant then contacted 
the RO and requested that the hearing be rescheduled.  The 
representative included an unwitnessed document titled Affidavit, 
dated August 3, 2010, in which the appellant apparently affirms 
that she had contacted the RO approximately one week prior to her 
hearing requesting that her hearing be rescheduled.

The applicable regulations provide that a request for a change in 
hearing date can be submitted at any time up to two weeks prior 
to the scheduled hearing if good cause is shown.  38 C.F.R. § 
20.704 (2009).  While the apparent requests made by the appellant 
and her representative were untimely, the representative did 
explained that the hearing needed to be rescheduled to the next 
available docket date so that the appellant could be represented 
by her newly accredited representative.

As good cause has been shown, the undersigned Veterans Law Judge 
will grant the appellant's August 2010, request under 38 C.F.R. § 
20.704(c) for a change in hearing date.  A hearing before a 
Veterans Law Judge travelling to the RO must be scheduled at the 
RO, and, accordingly, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. §§ 3.103, 19.9, 19.25, 
20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should schedule the appellant for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should notify 
the appellant and her representative of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


